Judgments reversed and a new trial granted, with costs to abide the event, upon the ground that the jury was not clearly instructed that the written statement by the plaintiff’s witness Bowman could not serve as affirmative evidence of substantive facts stated therein but only, as a means of impeachment, to prove that he had made a prior statement inconsistent with his testimony upon the trial. (Matter of Roge v. Valentine, 280 N. Y. 268, 276-277; Civ. Prac. Act, § 343-a.) No opinion.
Concur: Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ.